458 F.2d 513
Alex COOLEY et al., etc., Plaintiffs-Appellants,v.William Baer ENDICTOR, Assistant Solicitor of the CriminalCourt of Fulton County, et al., Defendants-Appellees.
No. 71-3207.
United States Court of Appeals,Fifth Circuit.
April 3, 1972.Rehearing and Rehearing En Banc Denied May 22, 1972.

Morris Brown, Charles Morgan, Jr., Norman Siegel, Emily Carssow, Neil Bradley, Atlanta, Ga., for plaintiffs-appellants.
Thomas E. Moran, Thomas R. Moran, Hinson McAuliffe, Sol. Gen., Criminal Court of Fulton County, Atlanta, Ga., Ralph H. Witt, Henry L. Bowden, Atlanta, Ga., William Baer Endictor, Asst. Sol. Gen., Criminal Court of Fulton County, Atlanta, Ga., for defendants-appellees.
Before BELL, SIMPSON and MORGAN, Circuit Judges.
PER CURIAM:


1
The district court denied both injunctive and declaratory relief against claimed threatened state court prosecution1 of the producer and two female performers of a theatrical production "Stomp".2  A fourth plaintiff was joined as a member of the theatre-going public.


2
The trial court entered full findings of fact and conclusions of law, basing its holding primarily upon Boyle v. Landry, 1971, 401 U.S. 77, 91 S. Ct. 758, 27 L. Ed. 2d 696, and the other cases composing the Younger v. Harris, 1971, 401 U.S. 37, 91 S. Ct. 746, 27 L. Ed. 2d 669, double trilogy of February 23, 1971.


3
Appellants have not demonstrated error in the proceedings below.


4
The judgment appealed from is Affirmed.


5
ON PETITION FOR REHEARING AND PETITION FOR REHEARING EN BANC

PER CURIAM:

6
The Petition for Rehearing is denied and no member of this panel nor Judge in regular active service on the Court having requested that the Court be polled on rehearing en banc, (Rule 35 Federal Rules of Appellate Procedure; Local Fifth Circuit Rule 12) the Petition for Rehearing En Banc is denied.



1
 Under Georgia's indecent exposure statute, Ga.Code Ann. Sec. 26-2105; Ga.L. 1971, page 344


2
 The opinion and order of the district court are reported as Cooley et al. v. Endictor et al., N.D.Ga.1971, 340 F. Supp. 15